                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JANE DOE,                                                        CIVIL ACTION
                                                                    NO. 20-4095
   v.
   TRX INSURANCE SERVICES AND
   RICHARD METZ

                        ORDER RE: MOTION TO DISMISS AND/OR STRIKE

          AND NOW, this 20th day of April, 2021, upon consideration of Defendants’ Motion to

Dismiss and/or Strike (ECF 14) and Plaintiff’s Response in Opposition (ECF 15) and for the

reasons given in the accompanying Memorandum, it is hereby ORDERED that:

               •    Defendants’ Motion to Dismiss is DENIED as to Counts I through VIII;

               •    Defendants’ Motion to Dismiss is GRANTED as to Counts IX through XII, which

                    are dismissed without prejudice and with leave to amend when the Pennsylvania

                    Human Relations Commission loses its exclusive jurisdiction; and

               •    Defendants’ Motions to Strike are DENIED.



                                                            BY THIS COURT:

                                                            /s/ MICHAEL M. BAYLSON
                                                            ______________________________
                                                            MICHAEL M. BAYLSON
                                                            United States District Court Judge


O:\CIVIL 20\20-4095 Doe v TRX Insurance\20cv4095 Order re Motion to Dismiss 04122021.docx
